Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 15, 2017

                                            No. 04-17-00827-CV

                                       IN RE Enrique SALINAS, Jr.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

       On December 14, 2017, relator filed a petition for writ of mandamus and motion for
emergency temporary stay of trial. The court has considered the petition and motion and is of
the opinion relator is not entitled to the relief sought. Accordingly, the petition and motion are
denied. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on December 15, 2017.


                                                             _________________________________
                                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2017.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court




           1
           This proceeding arises out of Cause No. 16-12-33758-MCV, styled Diego Gonzalez v. Enrique Salinas,
Jr., pending in the 293rd Judicial District Court, Maverick County, Texas, the Honorable Gloria Saldana presiding.